In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District


                                   San Antonio Texas Bexar County


Maryann Castro


v.



Manuel Castro


                                                          Re: Court Of Appeals Number: 04-14-00785-CV


                                                                 Trial Court Case 2011 -CI-15957




      Motion of reconsideration not to extend any Brief time to Appellee Manuel Castro


To The Justices of Court Of Appeals:


Here comes Appellant Maryann Castro who is pro-se in the Fourth Court of Appeals, First I want to
thank the Justices of Court of Appeals for Accepting my Appeal. Appellant Maryann Castro had a
packet delivered to Appellee Manuel Castro the same packet sent to Court of Appeals Motion to
Accept final closing argument as to why the Agreement for final divorce should be amended,
modified, reopened, rewritten in San Antonio Texas as pro-se it is my duty to have what I file with the
Court delivered to Appellee Manuel Castro on 6/16/2015 it was delivered at his place of residence
not by Appellant Maryann Castro Appellee Manuel Castro residence has been 624 W. Goodwin in
Pleasanton Texas 78064 for over 4 years while married to Appellant Maryann Castro with the non-
spouse mistress Christina Pacheco the packet was Addressed to Appellee Manuel Castro.


Appellant Maryann Castro gets a text from the non-spouse mistress Christina Pacheco who is
involved in this lawsuit in Fourth Court of Appeals 3rd party intervener in adultery, cruelty and fraud
in the Marriage of Manuel and Maryann Castro. The Text says the following see copy with a picture of
the packet that says for Manuel Castro 6/15/15 Police have been notified that you have trespassed
again on my property. He has his own mailing address this envelope will be sent back to you.


And another text that says see copy you are obviously nuts. Stop trespassing on my property. This is
your final warning. This is my home. Find somewhere else to leave your ex-husband correspondence.
Might I repeat ex-husband? You are harassing me again. After four years, get a life.


Appellant Maryann Castro finally responds with the following you don't scare me police have been
notified stop harassing me do not text me. And the texting stopped Tina Pacheco


Appellant Maryann Castro called the Pleasanton Police to report Christina Pacheco known as Tina
Pacheco spoke to Veronica and let her know what Christina Pacheco was texting Appellant Maryann
                                       In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District


                                    San Antonio Texas Bexar County


Maryann Castro


v.



Manuel Castro


                                                         Re: Court Of Appeals Number: 04-14-00785-CV


                                                                 Trial Court Case 2011 -CI-15957




      Motion of reconsideration not to extend any Brief time to Appellee Manuel Castro

To The Justices of Court Of Appeals:


Here comes Appellant Maryann Castro who is pro-se in the Fourth Court of Appeals, First I want to
thank the Justices of Court of Appeals for Accepting my Appeal. Appellant Maryann Castro had a
packet delivered to Appellee Manuel Castro the same packet sent to Court of Appeals Motion to
Accept final closing argument as to why the Agreement for final divorce should be amended,
modified, reopened, rewritten in San Antonio Texas as pro-se it is my duty to have what I file with the
Court delivered to Appellee Manuel Castro on 6/16/2015 it was delivered at his place of residence
not by Appellant Maryann Castro Appellee Manuel Castro residence has been 624 W. Goodwin in
Pleasanton Texas 78064 for over 4 years while married to Appellant Maryann Castro with the non-
spouse mistress Christina Pacheco the packet was Addressed to Appellee Manuel Castro.


Appellant Maryann Castro gets a text from the non-spouse mistress Christina Pacheco who is
involved in this lawsuit in Fourth Court of Appeals 3rd party intervener in adultery, cruelty and fraud
in the Marriage of Manuel and Maryann Castro. The Text says the following see copy with a picture of
the packet that says for Manuel Castro 6/15/15 Police have been notified that you have trespassed
again on my property. He has his own mailing address this envelope will be sent back to you.

And another text that says see copy you are obviously nuts. Stop trespassing on my property. This is
your final warning. This is my home. Find somewhere else to leave your ex-husband correspondence.
Might I repeat ex-husband? You are harassing me again. After four years, get a life.

Appellant Maryann Castro finally responds with the following you don't scare me police have been
notified stop harassing me do not text me. And the texting stopped Tina Pacheco


Appellant Maryann Castro called the Pleasanton Police to report Christina Pacheco known as Tina
Pacheco spoke to Veronica and let her know what Christina Pacheco was texting Appellant Maryann
Castro making a false Allegation as she has in the past with her involment in the Marriage of Manuel
AND Maryann Castro Appellant Maryann Castro also called the Atascosa Sheriff spoke to deputy
Mendez and was told this is a civil matter and needs to be reported in civil Court Appellant Maryann
Castro has been harassed by the non-spouse Mistress Christina Pacheco for over 4 years and she
needs to be stopped Appellant Maryann Castro filed a formal Complaint on 6/17/15 with the
Atascosa Sheriff Christina Pacheco thinks she can continue her harassing text and bullying to
Appellant Maryann Castro and her lies of false Allegations that Appellant Maryann Castro is
trespassing and harassing the Non Spouse Mistress Christina Pacheco who has been carrying on an
affair with Appellee Manuel Castro on or about July 3,2011 Christina Pacheco thinks an affair allows
her to lie and harass Appellant Maryann Castro the law has a duty to serve and protect Appellant
Maryann Castro who prays for Justice.


The Non-spouse Mistress Christina Pacheco is apparently blocking Appellee Manuel Castro mail and
that is why letters sent to Appellee Manuel Castro are being returned to the Court.

Judge Marylyn Bernard gave Appellee Manuel Castro until June 25, 2015 to update his address. And
June 19th 2015 to turn in his Appellee Brief Appellant MaryAnn Castro has the proof Appellee Manuel
Castro address it is 624 W. Goodwin in Pleasanton Texas 78064.


Appellant Maryann Castro prays for Justice


Appellant Maryann Castro is pro-se


1501 Olive


Jourdanton Texas 78026


Pacattitude2014@gmail.com


830-496-0133


Sent 6/17/2015




   A) Copy of Text Sent to Appellant Maryann Castro by Christina Pacheco known as Tina Pacheco
   B) Copy of Text Sent to Appellant Maryann Castro by Christina Pacheco known as Tina Pacheco
 ©17/2015                                                Fwd: Tina pacheco


       From: Maryann Balderas Castro <pacattitude2014@gmail.com>
            To: pacattitudeOS <pacattitude06@aol.com>
    Subject: Fwd: Tina pacheco
       Date: Wed, Jun 17,2015 1:47 pm


              Forwarded message
   From: "Maryann Balderas Castro" < pacattitude2014@gmail.com>
   Date: Jun 17, 20151:13 PM
   Subject: Tina pacheco
   To: < pacattitude2014@gmail.com>
   Cc:



   You are on obviously nuts. Stop trespassing on my property. This is your final warning. This is my home. Find
   somewhere else to leave your EXHUSBAND coorespondence. Might I repeat, EXHUSBAND. You are harassing
   me again. After four years, get a life.




M!ps://mai!.acliccm/webmail-std/en-us/PriritMessage
6/17/2015                                                    Tina pacheco



              From: Maryann Balderas Castro <pacattitude2014@gmail.com>
                To:pacattitude06 <pacattitude06@aol.com>; pacattitude2014 <pacattitude2014@gmail.com>
            Subject: Tina pacheco
              Date: Wed, Jun 17,2015 1:47 pm

   Attachments: 20150616_195231.jpeg (1213K)



  Police have been notified that you have trespassed again on my property. He has his own mailing address this
  envelope will be sent back to you.



     1 Attached Images




Mtps^/mal.aol.com/webmail-stcfen-us/PrintMessage                                                                 1/1
Hi;1'.1 "■'..   ■ jKyp1 'j   'T7£a.~ '   '"-ilj.
                   rao tx
                   € DISTRICT




%
e-i




      782OBS3O37
T